Citation Nr: 1630365	
Decision Date: 07/29/16    Archive Date: 08/04/16

DOCKET NO.  12-07 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran served on active duty from September 1990 to February 1991 and from November 1991 to November 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran's file has been scanned, and converted from a paper file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's bilateral pes planus is rated at 10 percent disabling pursuant to Diagnostic Code 5276.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2015).  As she avers that her symptoms have gotten worsen since her most recent VA examination, in December 2009, a new VA examination is required to determine the overall current level of severity of her bilateral pes planus.

The evidence of record includes a December 2009 VA examination, as well as VA treatment records dated to January 2012.  The examination report reflects complaints of frequent and prolonged symptoms of pain, weakness and lack of endurance.  The Veteran reported she worked as a nurse and her feet were painful after prolonged standing.  She denied current treatment or assistive devices.  Objective findings included tenderness at the arch of the foot bilaterally without evidence of painful motion, swelling instability, or abnormal weight bearing present in either foot.  It was noted the Achilles alignment was normal on non-weight bearing bilaterally.  Left foot inward bowing on weight bearing was correctible and painful on manipulation while right foot inward bowing on weight bearing was partially correctible and painful on manipulation.  There was no forefoot mal-alignment shown bilaterally.  There was midfoot mal-alignment bilaterally which was correctible and painful with manipulation.  There was no pronation noted bilaterally.  It was noted there was no arch present in either foot on non-weight bearing or weight bearing.  Pain on manipulation was noted as was mild valgus of the left and right heels, not correctible with manipulation.  The diagnosis was bilateral painful pes planus.  

VA treatment records show that the Veteran was reporting difficulties with her orthotics in 2010 and 2011 but that these were being worked on and improved.  

In an April 2012 written statement, the Veteran asserted that her manifestations of bilateral pes planus were worse than currently rated.  She stated she was suffering pain on manipulation and use as well as swelling on use.  She reported this affected daily activities, and she reported she was unable to perform prolonged standing.  She reported that she had to resign her current position in the nursing field because of the severity of her current condition.  She reported she now had limited ambulation ability and required periodic rest periods.  She has to raise her feet by the end of the day due to the throbbing, pain and swelling.  She noted that she had an upcoming orthopedic appointment related to her feet in May 2012 at VA.  

It is well-settled that when the evidence of record "does not adequately reveal the current state of the claimant's disability . . . , the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."  Caluza v. Brown, 7 Vet. App 498, 505-506 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  In this case, although the Board notes that the mere passage of time does not, without more, require VA to provide a new medical examination, the Veteran (and her representative) contend that her symptoms have gotten worse since her last examination which was over 6 years ago.  Consequently, the Board finds that she is entitled to a new VA examination.  See VAOPGCPREC 11-95 (interpreting that a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  Additionally, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the VA records described by the Veteran should be sought on remand and associated with the claim.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the Veteran's outstanding VA treatment records dated from January 2012 and associate them with the claims file.

2.  The AOJ should have the Veteran scheduled for a VA examination to evaluate the current severity and manifestations of his bilateral pes planus disability. All tests and studies must be conducted.  The examiner should provide an accurate and fully descriptive assessment of the Veteran's bilateral pes planus. 

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

3.  After completing the requested actions, the case should again be reviewed on the basis of the additional evidence and readjudicated.  If the benefits sought are not fully granted, the Veteran and her representative must be furnished a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




